Mr. Justice Leech delivered the opinion of the court: The facts in this case show that Delbert Blackburn was a second lieutenant, Company A, 130th Infantry, Danville, Illinois ; that on or about July 19th, 1925, he was on active duty with his company at the Rifle Range at Danville, Illinois, engaged in firing and giving instructions to members of his company; that while firing his rifle recoiled or “kicked” and he received a sharp blow on his right shoulder; that he complained of his shoulder and ceased firing; that he spent the remainder of the day in the rifle pits; that at that time, shoulder pads were not used to protect the shoulder against the recoil or kick of the rifle while firing and there was general complaint of bruised and sore shoulders from the other members who were firing; that he continued to suffer from pain in his right shoulder; that in the latter part of July, 1925, he had same examined and was treated by Dr. Crist and that the shoulder did not respond to treatment under Dr. Crist; that he worked at his regular occupation until the latter part of September, 1925, but thereafter he was unable to work on account of the injured shoulder; that during the early part of-December, 1925, he was examined by Dr. E. E. Howard, who caused Dr. E. G. C. Williams to make an X-ray examination of his shoulder; that on February 16th, 1926, a Board of Officers, consisting of Henry D. Orr, Col. M. C. Surgeon-General, James J. McKinley, Lt. Colonel M. 0. 108th Med. Regiment, and Joseph E. Stettauer, Captain M. C. 108th Med. Regiment, pursuant to special orders No. 18, Par. 4, examined Blackburn and stated in its report that he was “suffering from a cancer (sarcoma) of the right shoulder (scapula) from which he could not recover”; that Delbert Blackburn died February 22nd, 1926, five days after this examination; that he was unmarried, a paperhanger by trade and earned about $25.00 per month; that he left surviving him at the time of his death, his father, Moses Blackburn, his mother, Alice Blackburn, Hiram P. Blackburn, his brother, and Ida May Phillips, his sister, and .that he was the main support of his father and mother who are practically destitute. In equity and social justice we feel that an award should be made in this case, and we do accordingly award to claimant, Arthur G. Wilson, administrator of the estate of Delbert Blackburn, deceased, the sum which he would be entitled to receive had Delbert Blackburn been employed under the provisions of the Workmen’s Compensation Act of the State of Illinois, or the sum of Three Thousand and no/100 Dollars ($3,000.00).